RECEIVEDIN
                                                              COURT OF CRIMINAL APPEALS

                                                                   BEG-H^0f5
                                                               -AbehAcostarOterk:
                   j^osniLxaflgL
                                                                   TILED1N"
               TXvi^M T^V/MjflEfc                          _C_0_URT_OE.CBIMINALAPPEALS
                          AL                                      DEC-1-8-2015       -
                SYATE oF TEX AS
                                                               ^BerAcostaTCIerlT
                 Tforw^^A JVf\ Q3^ooot>S2$-~ift
                  TKcACYa^, Ka.     7o\^>CR'-Z.<rD
                        J^j^jCxd.o.o^tv|

  V\^b-\ riVD-t\o<vfo^^x^fe\of\ r^t^-E^o rite
    ."g^rmoflL ro^^\^i^T^J\^V^Em^

\ OTv^e Ytotoftj^l£. ^Ot^S ft? ^ COR-T Of QMlMl teVEfrtV,
   CW&S flhuO, cSfet-emNj \ecx^li\fwgr;"?a,VM&Aer GtAU \\\es, -tyto iMrto/yV^



 _L\le^e^oAer_ux^sj^




C^Av^obkJ&XO-VS,            -         J_             —            —                —


                                                                -f^-3
     ^____             zUL^i         ___                .




Hs-^v^ce^j^r:     ,-— -^           ———~^                    ———


    ^S&^lD*^J»4y£2^^




    iA^£5^H5i^^                                                              :




                                               (£3535 co*fw ^sC>.

           *•                  .           •




1
                                                                    <VZ^2>
                                                                    \0
                                                                     ,




                    ' . ,   ''           •   '                   -




         ' "                     '   :




               /\

               lirVifv^, OV . <W\/\l^
                                                             •




izdsL—   :                                               _                     :




                                             «£,U«r\y,




                                                                     3„<£3_.
                                                             -%